Order, Supreme Court, New York County, entered April 11, 1978 on reargument, which denied the cross motion to dismiss the sixth and seventh causes of action of the amended complaint for failure to state a cause of action, reversed to the extent appealed from, to dismiss said sixth and seventh causes of action, on the law, without costs. The plaintiff alleges that she was prevailed upon to reduce a provision for support in a separation agreement and that the modification agreement was entered into on the basis of false and fraudulent representations made by the defendant former husband. The sixth and seventh causes of action allege conspiracy among the husband, his then second wife, and his corporation. There is no tort of civil conspiracy in and of itself. There must first be pleaded specific wrongful acts which might constitute an independent tort. (Miller v Spitzer, 224 App Div 39, 41.) Here, the only such wrongful action is pleaded against the husband alone in the fourth and fifth causes. In any event, it is doubtful that there could here be a conspiracy between this individual and his own corporation. (Bereswill v Yablon, 6 NY2d 301, 305.) Concur—Kupferman, J. P., Sullivan, Markewich and Lupiano, JJ.